Exhibit 10.6
AMENDMENT NO. 2
TO
SEVERANCE AGREEMENT
     THIS AMENDMENT NO. 2 TO LINCOLN ELECTRIC HOLDINGS, INC. SEVERANCE AGREEMENT
(this “Amendment”) is dated as of December ___, 2008, by and between Lincoln
Electric Holdings, Inc. (the “Company”) and [                     ] (the
“Executive”).
     WHEREAS, the Executive and the Company are party to a Severance Agreement
dated as of [                    , ___], (as amended, the “Existing Agreement”);
     WHEREAS, the Executive and the Company desire to amend the Existing
Agreement to make changes to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) (the “Code”).
     NOW, THEREFORE, in consideration of the mutual promises set forth herein
and for other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, the Executive and the Company agree as follows:

1.   Section 3(b) of the Existing Agreement is hereby replaced in its entirety
with the following:       If the Executive terminates his employment with the
Company and its Subsidiaries for Good Reason during the Severance Period, the
Executive shall be entitled to the benefits provided by Section 4. For purposes
of this Section 3(b), Good Reason means the occurrence of one or more of the
following events:

(i) A material diminution in the Executive’s base compensation;
(ii) A material diminution in the Executive’s authority, duties, or
responsibilities;
(iii) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board;
(iv) A material diminution in the budget over which the Executive retains
authority;
(v) A material change in the geographic location at which the Executive must
perform the services; and

 



--------------------------------------------------------------------------------



 



(vi) Any other action or inaction that constitutes a material breach by the
Company of the Executive’s employment agreement, if any, or this Agreement.

    Notwithstanding the above, a termination of employment by the Executive for
one of the reasons set forth in clauses (i) — (vi), above, will not constitute
Good Reason unless the Executive provides, within 90 days of the initial
existence of the condition described in clauses (i) — (vi), above, written
notice to the Company of the existence of the condition and the Company has not
remedied such condition within 30 days of the receipt of such notice.   2.  
Section 4(a) of the Existing Agreement is hereby amended by replacing the second
sentence in Section 4(a) with the following:       The Company will pay to the
Executive the amounts described in Paragraphs (1) and (2) of Annex A within five
business days after the Termination Date or, if later, in accordance with
Section 11.   3.   Section 4(a) of the Existing Agreement is hereby amended by
adding the following proviso at the end of the third sentence:       ; provided,
however, that no payment of deferred compensation within the meaning of Section
409A that would otherwise be made and no benefit that constitutes deferred
compensation that would otherwise be provided upon a termination of employment
shall be made or provided, as the case may be, unless and until such termination
of employment also constitutes a separation from service (within the meaning of
Section 409A).   4.   Section 5 of the Existing Agreement is hereby amended by
adding the following additional language as a new Section 5(h):       Any
Gross-Up Payment, as determined pursuant to this Section 5, shall be paid by the
Company as contemplated by Section 5(b); provided that, the Gross-Up Payment
shall in all events be paid no later than the end of the Executive’s taxable
year next following the Executive’s taxable year in which the Excise Tax (and
any income or other related taxes or interest or penalties thereon) on a Payment
are remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
5(f) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved. The Gross-Up Payment
shall be paid to the Executive; provided that, the Company, in its sole
discretion, may withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding. The Company’s obligation to make Gross-Up Payments under this
Section 8 shall not be conditioned upon the Executive’s termination of
employment. With respect to any amount of expenses eligible for reimbursement
under this Agreement, including this Section 5, to the extent such payment is
required to be included in the Executive’s gross income for federal income tax

-2-



--------------------------------------------------------------------------------



 



    purposes, such expenses shall be reimbursed by the Company no later than
December 31st of the year following the year in which Executive incurs the
related expenses and in no event shall the reimbursements or in-kind benefits to
be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
shall Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.   5.   Section 7 of the Existing
Agreement is hereby replaced in its entirety with the following:      
Coordination with Other Payments. A termination by the Company pursuant to
Section 3(a) or by the Executive pursuant to Section 3(b) will not affect any
rights that the Executive may have pursuant to any agreement, policy, plan,
program or arrangement of the Company or any Subsidiary providing Employee
Benefits, which rights shall be governed by the terms thereof; provided that the
Executive shall not be entitled to a severance payment or benefit under any
other agreement with the Company, including, without limitation, any employment
agreement, if the Executive is entitled to a comparable payment or benefit
hereunder.   6.   Section 8(a) of the Existing Agreement is hereby amended by
adding the following additional language at the end of Section 8(a):       Such
payments will be made within five business days (but in any event no later than
the last day of the Executive’s tax year following the Executive’s tax year in
which the Executive incurs the expense) after delivery of the Executive’s
written requests for payment, accompanied by such evidence of fees and expenses
incurred as the Company may reasonably require, provided that (a) the
reimbursements or in-kind benefits to be provided by the Company in one taxable
year will not affect the reimbursement or in-kind benefits that the Company is
obligated to pay in any other taxable year and (b) the Executive’s right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit.   7.   Section 8(b) of the Existing Agreement is hereby
amended by adding the following additional language at the end of Section 8(b):
      Notwithstanding anything contained in this Agreement to the contrary, in
no event will any amount be transferred to a trust described in this Section
8(b) during a “restricted period” within the meaning of Section 409A(b)(3)(A) of
the Code.   8.   Section 11 of the Existing Agreement is hereby amended by
adding the following additional language at the end of Section 11:       The
Release must be signed no later than 45 days after the Termination Date, unless
an earlier deadline is allowed by law in accordance with Section 4(d) of Annex C
(the date on which the Release becomes effective, the “Release Effective Date”).
The amounts described in Paragraphs (1) and (2) of Annex A will be made not
later than the fifth day following the Release Effective Date; provided,
however, that if the maximum period in which the Release may be revoked ends in
the year following the year in which the Executive incurs a separation from
service (within the meaning of Section 409A), then

-3-



--------------------------------------------------------------------------------



 



    the Release Effective Date shall be deemed to be the later of (A) the first
business day in the year following the year in which the Executive incurs the
separation from service or (B) the Release Effective Date (without regard to
this proviso).   9.   Section 12 of the Existing Agreement is hereby replaced in
its entirety with the following:       Withholding of Taxes; Compliance with
Section 409A of the Code.

     (a) The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any law or government regulation or ruling.
     (b) To the extent applicable, it is intended that this Agreement comply
with the provisions of Section 409A. This Agreement will be administered in a
manner consistent with this intent. To the extent that there is a material risk
that any payments under this Agreement may result in the imposition of an
additional tax to the Executive under Section 409A, the Company will reasonably
cooperate with the Executive to amend this Agreement such that payments
hereunder comply with Section 409A without materially changing the economic
value of this Agreement to either party.
     (c) Notwithstanding any provisions of Section 4 and Annex A to the
contrary, if the Executive is a “specified employee” (within the meaning of
Section 409A and determined pursuant to policies adopted by the Company) on his
Termination Date and if any portion of the payments or benefits to be received
by Executive upon separation from service would be considered deferred
compensation under Section 409A, amounts of deferred compensation that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Termination Date (the “Delayed Payments”) and benefits
that constitute deferred compensation that would otherwise be provided pursuant
to this Agreement (except for the benefits described in Paragraph 4 of Annex A)
(the “Delayed Benefits”) during the six-month period immediately following the
Executive’s Termination Date will instead be paid or made available on the
earlier of (i) the first day of the seventh month following the date of the
Executive’s Termination Date and (ii) the Executive’s death. The Company will
pay interest on the Delayed Payments and the value of the Delayed Benefits at
the rate specified in Section 4(b).
     (d) Each payment to be made to the Executive under the provisions of
Section 4 or Annex A will be considered to be a separate payment and not one of
a series of payments for purposes of Section 409A. Further, coverages provided
during one taxable year will not affect the degree to which coverages will be
provided in any other taxable year.

10.   Paragraph 4 of Annex A to the Existing Agreement is hereby amended by
replacing the last sentence in Paragraph 4 with the following:

    The cost of Employee Benefits provided pursuant to this Paragraph will be
paid by the Executive. During the Continuation Period, the Company will
reimburse the Executive on an after-tax basis for the cost of the Employee
Benefits. Such reimbursements will be

-4-



--------------------------------------------------------------------------------



 



    subject to Section 12 and will be made within 30 days following the date on
which the Executive incurs the expense but no later than December 31st of the
year following the year in which the Executive incurs the related expense;
provided, that in no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.

                        Executive:
                                                                           

            LINCOLN ELECTRIC HOLDINGS, INC.
            Name:              

-5-